


110 HR 6543 IH: To amend title 38, United States Code, to extend the

U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6543
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2008
			Ms. Ginny Brown-Waite of
			 Florida (for herself and Mr.
			 Mitchell) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  demonstration project on adjustable rate mortgages and the demonstration
		  project on hybrid adjustable rate mortgages.
	
	
		1.Extension of demonstration
			 project on adjustable rate mortgagesSection 3707(a) of title 38, United States
			 Code, is amended by striking 2008 and inserting
			 2018.
		2.Extension of
			 demonstration project on hybrid adjustable rate mortgagesSection 3707A(a) of title 38, United States
			 Code, is amended by striking 2008 and inserting
			 2012.
		
